Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                         FILED
any court except for the purpose of                         Mar 30 2012, 9:56 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                             CLERK
                                                                 of the supreme court,
case.                                                            court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

NANCY A. MCCASLIN                               GREGORY F. ZOELLER
McCaslin & McCaslin                             Attorney General of Indiana
Elkhart, Indiana
                                                ANN L. GOODWIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                                 IN THE
                       COURT OF APPEALS OF INDIANA

J.R.T.,                                         )
                                                )
          Appellant-Defendant,                  )
                                                )
                 vs.                            )      No. 20A03-1110-JV-477
                                                )
STATE OF INDIANA,                               )
                                                )
          Appellee-Plaintiff.                   )


                       APPEAL FROM THE ELKHART CIRCUIT COURT
                           The Honorable Terry C. Shewmaker, Judge
                         The Honorable Deborah A. Domine, Magistrate
                                Cause No. 20C01-1106-JD-248


                                      March 30, 2012

                  MEMORANDUM DECISION - NOT FOR PUBLICATION
DARDEN, Judge


                             STATEMENT OF THE CASE

       J.R.T. appeals the juvenile court’s order that he be committed to the Indiana

Department of Correction (the “DOC”).

       We affirm.

                                          ISSUE

       Whether the juvenile court abused its discretion by committing J.R.T. to the DOC.

                                         FACTS

       On April 6, 2011, J.R.T. and two other juveniles burglarized a residence from

which they took several items. On June 17, 2011, the State filed a petition, alleging

J.R.T. to be a delinquent child for committing an act that would constitute class B felony

burglary, if committed by an adult. The juvenile court approved the filing of the petition.

       The juvenile court held an admission and disposition hearing on August 2, 2011.

J.R.T. admitted the allegation in the petition, and the juvenile court adjudicated J.R.T. a

delinquent child on that basis.     The juvenile court ordered a sixty-day suspended

commitment to the Elkhart County Juvenile Detention Center (the “JDC”) and placed

J.R.T. on supervised probation. The juvenile court also ordered J.R.T. to participate in

the Victim Offender Reconciliation Program; perform one hundred hours of community

service; submit to random drug tests; and participate in a program called Thinking for

Change.


                                             2
       The juvenile court held a review hearing on August 30, 2011. The trial court

heard testimony that J.R.T. had tested positive for marijuana the day of the dispositional

hearing; had not performed any community service; and had failed to attend two

Thinking for Change classes. The juvenile court therefore ordered detention in the JDC.

       The juvenile court held another review hearing on September 13, 2011, during

which it heard testimony that J.R.T. had failed to follow the rules regarding telephone

use; had “exhibited poor behavior,” (tr. 34), including banging on his door in a disruptive

manner and bragging about beating up someone; had failed to follow the rules during his

group sessions; had used “racial slurs and profanity,” (tr. 34); and had written about

“bitch slapping the judge.” (Tr. 35). The juvenile court ordered further detention and set

the matter for an additional review hearing.

       During the review hearing on September 27, 2011, the juvenile court heard

testimony that J.R.T. continued to behave badly and violate the rules while at the JDC.

J.R.T., however, testified that he believed he had “show[n] a lot of improvement” and

requested another chance at JDC. (Tr. 51). The juvenile court awarded wardship of

J.R.T. to the DOC.

                                        DECISION

       J.R.T. asserts that the juvenile court abused its discretion in committing him to the

DOC as a less-restrictive placement was available.

       [T]he choice of the specific disposition of a juvenile adjudicated a
       delinquent child is a matter within the sound discretion of the juvenile court
       and will only be reversed if there has been an abuse of that discretion. The

                                               3
       juvenile court’s discretion is subject to the statutory considerations of the
       welfare of the child, the safety of the community, and the policy of favoring
       the least harsh disposition. An abuse of discretion occurs when the juvenile
       court’s action is clearly erroneous and against the logic and effect of the
       facts and circumstances before the court or the reasonable, probable, and
       actual inferences that can be drawn therefrom. Hence, the juvenile court is
       accorded wide latitude and great flexibility in its dealings with juveniles.

J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008) (internal citations omitted).

       Although the juvenile court is given wide latitude and great flexibility in

determining the disposition of a delinquent child, its discretion is circumscribed by

statute. Indiana Code section 31-37-18-6 provides, inter alia, that “[i]f consistent with the

safety of the community and the best interest of the child, the juvenile court shall enter a

dispositional decree that . . . is . . . in the least restrictive (most family like) and most

appropriate setting available” and “provides a reasonable opportunity for participation by

the child’s parent . . . .” Ind. Code § 31-37-18-6(1)(A), (5).

       The record reveals that the juvenile court gave J.R.T. several opportunities to

reform his behavior. J.R.T., however, demonstrated a number of behavioral problems

and failed to follow the rules during his periods of detention. We therefore find no abuse

of discretion in placing J.R.T. in the DOC.

       Affirmed.

BAKER, J., and BAILEY, J., concur.




                                              4